On Remand from Supreme Court of Florida
BLUE, Chief Judge.
Cleveland Jones appealed his burglary conviction and prison releasee reoffender sentence, which this court affirmed. Jones v. State, 779 So.2d 516 (Fla. 2d DCA 2000). By unpublished order, the Florida Supreme Court vacated the decision and remanded for reconsideration in light of State v. Huggins, 802 So.2d 276 (Fla.2001) (holding that prison releasee reoffender sentence does not apply to burglary of unoccupied dwelling). Accordingly, we reverse the prison releasee reoffender sentence imposed in this case and remand for resentencing.
Conviction affirmed; sentence reversed and remanded.
FULMER,1 J., and THREADGILL, EDWARD F., Senior Judge, Concur.